          Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 1 of 19




   Confidential Juror Questionnaire

Thank you to all our prospective jurors!
These questions are designed to obtain information about you as a possible juror in a pending case.
Filling out the questionnaire online will substantially shorten the process of jury selection.

Please respond to the following questions as completely as possible. You will be given an opportunity
to explain or expand your answers at jury selection.

Where you feel your answer might invade your right to privacy or be embarrassing to you, you may
indicate this by placing your initials in the answer box. The judge will then give you an opportunity to
explain your request privately, with only the judge, the attorneys, and the court reporter present.

Because this questionnaire is part of the jury selection procedure, you must answer the questions
under penalty of perjury, and you must fill out the answers by yourself, without help from any other
person. Please do not discuss this case or the questionnaire with anyone.

As you answer the questions that follow, please keep in mind that there are no “right” or “wrong”
answers. Thank you for your cooperation!




                                                                                                           1
            Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 2 of 19




   Confidential Juror Questionnaire

Basic information about you

* 1. Your full name (first and last):




* 2. Your age:




   * 3. Your gender:
         Male

         Female

         Other



* 4. The city or town where you live:




* 5. How long have you lived at that location?




* 6. Your place of birth:




   * 7. Do you rent or own your home?
         Rent

         Own




                                                                                2
           Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 3 of 19

   * 8. If called to serve as a juror, how will you commute to the courthouse?
        Public transportation

        Car share

        Personal vehicle

        Other (please specify):




   * 9. What is your marital status?
        Single

        Married

        Live with partner

        Separated

        Divorced

        Widowed



   * 10. What is the highest level of education you completed?
        Some high school

        High school graduate

        Some college

        Technical/business school

        College graduate

        Post graduate work



* 11. Please list any colleges/vocational schools you attended, and your major areas of study, or enter "none":




   * 12. Is English your first language?
        Yes

        No. Please provide your first language:




                                                                                                                  3
        Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 4 of 19

* 13. How fluent are you in English?
     I can understand everything both orally and in writing.

     I can understand only written texts fluently.

     I can understand only oral communication fluently.

     I can understand and read most things reasonably well, but I am not fluent.

     I am not fluent.




                                                                                   4
           Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 5 of 19




   Confidential Juror Questionnaire

Employment

* 1. What is your current employment status? (e.g. working full-time, unemployed – looking for work,
unemployed – not looking for work, homemaker, full-time student, retired, independent contractor, etc.)




* 2. What is your occupation, and how long have you worked in it? (If you are retired or unemployed, please
describe your main occupation when you were working.)




* 3. Who is your employer? (If retired or unemployed, please name your most recent prior employer.)




* 4. How long have you worked for this employer? (If retired or unemployed, list how long you worked at your
most recent prior job.)




* 5. Please list the occupations of any adults you live with, or enter "none":




* 6. If you have children, please list their ages and gender and, if they are employed, please give their
occupations, or enter "none":




                                                                                                               5
             Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 6 of 19

* 7. What are your regular job duties and work activities? (If retired or unemployed, list how long you worked at
your most recent prior job.)




   * 8. Does your job involve supervising other people?
        Yes

        No




                                                                                                                    6
             Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 7 of 19




   Confidential Juror Questionnaire

General Background

* 1. Where do you get your news? (websites, social media, newspapers, magazines, radio stations etc.) What
specific websites, newspapers, social media do you use?




   * 2. Do you, or anyone close to you belong to, volunteer with or contribute to any clubs, civic or religious
   organizations, special interest groups and/or charitable organizations?
        No

        Yes. Please explain:




   * 3. Do you have any bumper stickers on your car?
        No

        Yes. Please describe:




                                                                                                                  7
              Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 8 of 19




  Confidential Juror Questionnaire

Health

  * 1. Do you have any physical or emotional disability, impairment, or condition that would interfere with your
  ability to hear, see, or pay attention to the evidence in this case?
         No

         Yes. Please explain:




  * 2. If called to serve as a juror, how concerned are you about getting sick with COVID-19?
         Very Concerned

         Somewhat Concerned

         Not Concerned



  * 3. If called to serve as a juror, how comfortable are you being in a very large courtroom with 20-30 people,
  assuming that everyone is wearing a mask and practicing physical distancing?
         Very uncomfortable

         Somewhat uncomfortable

         Moderately comfortable

         Very comfortable



  * 4. How often do you wear a mask in indoor spaces when away from your home?
         Never

         Some of the time

         Most of the time

         Always




                                                                                                                   8
            Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 9 of 19




  Confidential Juror Questionnaire

Experience with legal system

  * 1. Have you ever served as a juror in the past?
       No

       Yes. How many times? For each experience, please describe when it was, whether it was in state (county) court or federal court,
       was a civil or criminal case, and whether the jury reached a verdict.




  * 2. Did you ever serve as a foreperson?
       Never served on a jury

       No, served on a jury but was not the foreperson

       Yes, served as the foreperson on a jury



  * 3. Is there any reason that your prior jury service would affect your ability to be fair, objective, and impartial to
  both sides here?
       I have not served as a juror previously

       No

       Yes. Please explain:




                                                                                                                                         9
         Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 10 of 19




  Confidential Juror Questionnaire

Case-specific questions

  * 1. Have you, or has anyone close to you, ever been a plaintiff in a lawsuit?
       No

       Yes. Please explain:




  * 2. Have you, or has anyone close to you, ever been a defendant in a lawsuit?
       No

       Yes. Please explain:




  * 3. Have you, or has anyone close to you, ever been otherwise involved in a lawsuit in any way, other than a
  divorce?
       No

       Yes. Please explain:




  * 4. Have you, or has anyone close to you, ever worked in sales or marketing?
       No

       Yes. Please explain:




                                                                                                              10
         Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 11 of 19

* 5. Have you, or has anyone close to you, ever been self-employed or owned a business?
     No

     Yes. Please explain:




* 6. Have you, or has anyone close to you, ever worked for commission?
     No

     Yes. Please explain:




* 7. Have you, or has anyone close to you, ever worked in a job where you dealt with contracts or negotiated
deals?
     No

     Yes. Please explain:




                                                                                                           11
         Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 12 of 19




  Confidential Juror Questionnaire

Case-specific questions con't

  * 1. Have you, or has anyone close to you, ever worked for a company that was harmed or were personally
  harmed by theft, public release, or misuse of trade secrets or confidential information?
       No

       Yes. Please explain:




  * 2. Have you, or has anyone close to you, ever worked in software development, software engineering, or
  coding?
       No

       Yes. Please explain:




  * 3. Have you, or has anyone close to you, ever been trained in the law?
       No

       Yes. Please explain:




  * 4. Have you, or has anyone close to you, ever worked as a customer service agent or in customer relations?


       No

       Yes. Please explain:




                                                                                                             12
       Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 13 of 19

* 5. Have you, or has anyone close to you, ever worked in online customer service or live chat services?
     No

     Yes. Please explain:




* 6. Have you, or has anyone close to you, ever worked for LivePerson?
     No

     Yes. Please explain:




* 7. Have you, or has anyone close to you, ever done business with LivePerson?
     No

     Yes. Please explain:




* 8. Have you, or has anyone close to you, ever owned stock in LivePerson?
     No

     Yes. Please explain:




* 9. Have you, or has anyone close to you, ever worked for [24]7?
     No

     Yes. Please explain:




                                                                                                           13
       Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 14 of 19

* 10. Have you, or has anyone close to you, ever done business with [24]7?
     No

     Yes. Please explain:




                                                                             14
         Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 15 of 19




  Confidential Juror Questionnaire

Knowledge of the parties

  * 1. To your knowledge, do you or anyone close to you, including family members or friends, know any of the
  following individuals, or any of their family members:
       Judge Jon Tigar, the judge in the case, or any member of his staff

       Kirkland & Ellis LLP

       Michael De Vries

       Adam Alper

       Sharre Lotfollahi

       Joshua Simmons

       Benjamin Herbert

       O’Melveny & Myers LLP

       Darin Snyder

       Geoffrey Yost

       Melody Drummond Hansen

       Luann Simmons

       Alexander Parker

       William Choi

       John Kelly

       Steven Kursh

       Suzanne (Sue) Stuckwisch

       Stephen Wicker

       Ivan Zatkovich

       Alon Waks

       Amy McDonnell

       Andrew Chang

       Austin Burgess

       Barry Lamm

       Chandrasekar Lakshmanarao


                                                                                                            15
        Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 16 of 19

      Craig Le Patourel

      Dan Murphy

      Danielle Newton

      David Flammia

      David Makarechian

      Dibyendu (DB) Banerjee

      Dustin Dean

      Efim Dimenstein

      Frank Pasko

      None of the above

If you checked any of the above names, please list the name and how you know that person.




* 2. To your knowledge, do you or anyone close to you, including family members or friends, know any of the
following individuals, or any of their family members:
      Hope Norris

      Ian Harris

      Jason Gioia

      Jennifer Delgado

      John Hallett

      Jordan Telman

      Kathy Juve

      Kevin Payne

      Kimberly Wick

      Kristina Pfuertner

      Luba Shafir

      Lynn Gibson

      Madhu Ranganathan

      Mariam Reza

      Michael Gathright

      Michael Moritz

      Nidhin Varghese


                                                                                                          16
        Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 17 of 19

      Nitin Gupta

      Phil Rogers

      Pradeep Kichannagari

      PV Kannan

      Raman Ponniah

      Ramesh Kumar

      Ran Almog

      Ranning Li

      Ravi Garikipati

      Ravi Vijayaraghavan

      Richard Corriss

      Robert Camacho

      Robert LoCascio

      Ron Peled

      Vageesh Dwivedi

      None of the above

If you checked any of the above names, please list the name and how you know that person.




                                                                                            17
          Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 18 of 19




   Confidential Juror Questionnaire

Ability to deliberate

   * 1. The Court will instruct you on the law you must follow in rendering a verdict in this case. Is there anything
   that would prevent you from following the law as the Court instructs?
        No

        Yes. Please explain:




   * 2. Is there anything about your political beliefs or affiliations in general that could prevent you from following
   the law as the Court instructs you or reaching a verdict based solely on the evidence you receive at trial?
        No

        Yes. Please explain:




   * 3. The parties anticipate that this trial will last between three and four weeks. Would jury service on a matter
   of that length cause a severe and unavoidable hardship to you?
        No

        Yes. Please explain:




                                                                                                                      18
            Case 4:17-cv-01268-JST Document 722-1 Filed 05/04/21 Page 19 of 19

   * 4. Can you think of any other matter that might have some bearing on your qualifications as a juror or on your
   ability to render a fair and impartial verdict based solely on the evidence and the judge’s instructions on the
   law?
          No

          Yes. Please explain:




   5. If needed, use this area to provide additional information in response to any prior question. Please indicate
   which question(s) in your response.
          Not needed

          Additional information:




* 6. JUROR’S OATH:
I declare under penalty of perjury that my answers to this Jury Questionnaire are true and correct to the best
of my knowledge and belief. I have not discussed my answers with others or received assistance in
completing this questionnaire.

Name:

Date:




                                                                                                                  19
